t c memo united_states tax_court ivan rivas petitioner v commissioner of internal revenue respondent docket no 5448-08l filed date ivan rivas pro_se frederick c mutter for respondent memorandum findings_of_fact and opinion marvel judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed by levy with the collection of petitioner’s unpaid federal_income_tax liabilities the issues for decision are 1all section references are to the internal_revenue_code as amended whether petitioner is precluded from contesting his underlying tax_liabilities for whether respondent improperly denied petitioner a face-to-face hearing under sec_6330 and whether respondent abused his discretion in upholding the proposed levy action findings_of_fact some of the facts have been stipulated and the stipulation of facts is incorporated herein by this reference petitioner resided in new york when he petitioned this court petitioner failed to file federal_income_tax returns for respondent prepared substitutes for returns for petitioner under sec_6020 and on date respondent mailed to petitioner by certified mail five notices of deficiency one for each of the years each notice was addressed to petitioner at p o box hurleyville new york his last_known_address petitioner did not claim the certified mail and the u s postal service usps returned the notices of deficiency to respondent as unclaimed petitioner did not petition this court with respect to the notices of deficiency following the expiration of the period for petitioning this court set forth in the notices of deficiency respondent timely assessed the income_tax deficiencies and additions to tax plus statutory interest collectively the tax_liabilities on date respondent issued a notice pursuant to sec_6330 with respect to the tax_liabilities informing petitioner of respondent’s intent to levy and of his right to a hearing sec_6330 hearing in response petitioner timely submitted a form request for a collection_due_process or equivalent_hearing petitioner indicated that he disagreed with the proposed levy and requested an audiotaped face-to-face sec_6330 hearing petitioner stated in pertinent part a couple of the issues we will address are whether or not the irs followed proper procedure and to ensure that this liability is authentic or even owed if this is indeed a proper assessment i would like to discuss what collection alternatives are available to me such as but not limited to and any other payment options that may be available to me if the irs has considered any of prior issues that i’ve raised in the past to be frivolous i hereby renounce them by letter dated date respondent’s appeals_office acknowledged receipt of petitioner’s form and assigned petitioner’s case to settlement officer edward repko officer repko respondent’s appeals_office informed petitioner that it would not provide a face-to-face sec_6330 hearing if he raised only frivolous arguments the letter also informed 2petitioner’s position as expressed in form is very similar in phrasing and tone to the positions of other taxpayers whose cases we have decided in those cases both the appeals_office and this court characterized the taxpayers’ positions as frivolous groundless and or asserted for purposes of delay see eg reynolds v commissioner tcmemo_2009_181 cyman continued petitioner that he raised only frivolous arguments in his hearing request but that the appeals_office would grant him a face-to- face hearing if he submitted a letter to officer repko raising legitimate issues in response on date petitioner mailed a letter to officer repko that disagreed with the determination that he had raised only frivolous arguments and that also requested a face-to-face sec_6330 hearing at the closest appeals_office to his residence in the letter petitioner requested documentation supporting respondent’s assessment specifically a copy of the original documents that were used to enter those numbers into your computer not the printout that you would get from your own computer petitioner contended that he had earned no taxable_income during the relevant years and wrote if i do not feel that i had any taxable_income for those years why would the irs want me to file i have also been informed that if i file showing that i had zero income i would be penalized dollar_figure isn’t that double_jeopardy petitioner also requested that officer repko verify that respondent complied with applicable law and procedure respondent transferred petitioner’s case to the albany appeals_office where it was assigned to settlement officer thomas a conley officer conley by letter dated december continued v commissioner tcmemo_2009_144 officer conley advised petitioner that he did not qualify for a face-to-face sec_6330 hearing because he had raised only frivolous arguments in the letter officer conley scheduled a telephone conference call for date and requested that petitioner submit the following a completed form a collection information statement for wage earners and self- employed individuals and form sec_1040 u s individual_income_tax_return for and by letter dated date petitioner continued to assert similar arguments declined to participate in the january telephone hearing and reiterated his request for a face-to-face hearing by letter dated date officer conley rescheduled the telephone hearing for date and again requested that petitioner submit a completed form 433-a and form sec_1040 for and in the letter officer conley informed petitioner that the january telephone conference was his final opportunity to discuss why he disagreed with the levy or to discuss collection alternatives by letter dated date petitioner again declined to participate in a telephone hearing and reiterated his request for a face-to-face hearing petitioner did not submit a completed form 433-a or the and form sec_1040 3the letter rescheduling the telephone hearing contained a typographical error in that it showed the rescheduled date for the hearing as date on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy action in the notice_of_determination the appeals_office determined the following all legal and administrative requirements had been met petitioner failed to raise any nonfrivolous issue or offer a reasonable collection alternative and the levy properly balanced the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action the appeals_office refused to consider petitioner’s underlying tax_liabilities stating statutory notices of deficiency were issued to you when the liability was proposed by the examination_division you do not have another opportunity to challenge the liability in the cdp forum petitioner timely filed a petition contesting respondent’s notice_of_determination opinion i determination to proceed with collection sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary4 has notified such person in writing of their right to a hearing 4the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 before the levy is made if a taxpayer requests a hearing a hearing shall be held before an impartial officer_or_employee of the internal_revenue_service office of appeals sec_6330 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 the phrase underlying tax_liability includes the tax_deficiency additions to tax and statutory interest 115_tc_329 following a hearing the appeals_office must determine whether the proposed levy action may proceed in so doing the appeals_office must take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed levy appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 sec_6330 grants this court jurisdiction to review the appeals office’s determination made pursuant to the sec_6330 hearing where the underlying liability is properly at issue we review that determination de novo sego v commissioner supra pincite we review any other administrative determination regarding the proposed levy for abuse_of_discretion id an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 ii notices of deficiency sec_6330 precludes a taxpayer from challenging the existence or amount of the underlying liability unless the taxpayer did not receive a notice_of_deficiency for that liability or did not otherwise have an earlier opportunity to dispute the liability petitioner contends that respondent has not introduced sufficient evidence that respondent properly mailed the notices of deficiency for and petitioner actually received the notices therefore petitioner contends that respondent improperly denied him a face-to-face sec_6330 hearing on his underlying tax_liabilities respondent contend sec_5petitioner also contends that this court cannot consider respondent’s evidence regarding proper mailing because we are limited to a review of the administrative record we disagree even in a circuit where the court_of_appeals has held that continued that he properly mailed notices of deficiency to petitioner at his last_known_address and that he is deemed to have received the notices therefore he was precluded from challenging his underlying liabilities during the sec_6330 hearing the commissioner is expressly authorized to send a notice_of_deficiency by certified or registered mail to the taxpayer’s last_known_address sec_6212 although sec_6330 contemplates actual receipt of a notice_of_deficiency by the taxpayer see eg tatum v commissioner tcmemo_2003_115 the taxpayer may not avoid actual receipt by deliberately refusing delivery sego v commissioner supra pincite a taxpayer who refuses delivery of a notice_of_deficiency is deemed to have received the notice id pincite see also cyman v commissioner tcmemo_2009_144 if the taxpayer contests receipt of the notice_of_deficiency the commissioner must introduce evidence of actual mailing see smith v commissioner tcmemo_2008_229 the continued administrative review of an irs determination under sec_6330 is subject_to the administrative_procedure_act and that we must focus on the administrative record that record may be supplemented if the record does not adequately disclose the basis for the irs’ determination see 439_f3d_455 8th cir revg 123_tc_85 in this case respondent offered evidence of timely mailing and attempted delivery to refute petitioner’s argument that he did not receive valid notices of determination and to explain the basis of the irs’ determination that petitioner could not challenge the underlying tax_liabilities u s court_of_appeals for the second circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has held that the commissioner is entitled to a presumption of actual mailing if the commissioner introduces evidence that the notice_of_deficiency existed and produces a properly completed postal form_3877 or its equivalent 587_f3d_537 2d cir in o’rourke the commissioner introduced a torn partial copy of form_3877 as evidence of mailing the court_of_appeals for the second circuit noted that the mail log ‘ a bears the signature of the individual who issued the deficiency_notice b sets forth the same certified mail number as is imprinted on the deficiency_notice c sets forth the correct address of the debtors’ and was stamped by usps on the alleged date of mailing id quoting in re o’rourke bankr bankr w d n y if 6the opinion of the court_of_appeals for the second circuit in 587_f3d_537 2d cir is consistent with opinions of other courts finding that the commissioner is not required to produce a usps form_3877 if the commissioner introduces equivalent evidence of proper mailing see eg 132_tc_301 ndollar_figure while respondent did not present a u s postal service form_3877 there is sufficient evidence in the record that respondent sent a letter by certified mail to petitioner’s last_known_address walthers v commissioner tcmemo_2009_139 holding that the commissioner is not required to produce a form_3877 but the commissioner must introduce evidence that he mailed the notice to petitioner’s last_known_address by certified mail 98_fedclaims_655 stating that if the irs is unable to produce a form_3877 it can raise the same presumption by establishing that it followed a set continued the commissioner introduces sufficient evidence of mailing the taxpayer bears the burden of going forward id the record contains copies of five notices of deficiency each dated date for each notice_of_deficiency bears petitioner’s name and post office box address each notice_of_deficiency bears a certified mail tracking number the record also contains copies of the envelopes in which respondent separately mailed the notices of deficiency each envelope bears a postmark indicating that the envelope was mailed via certified mail on date and a sticker indicating that usps returned the envelopes to the sender as unclaimed mail at trial latrayer sumter-moreau ms sumter-moreau a delivery retail analyst for usps testified about procedures employed when a usps office receives a piece of certified mail addressed to a post office box when usps accepts a piece of certified mail from the sender a postal service employee labels the envelope with a certified mail tracking number and the date of receipt when the envelope reaches the recipient’s post continued procedure with respect to the taxpayers and providing corroborating documentation 7petitioner does not dispute that the post office box address was his last_known_address furthermore petitioner used the same address on his correspondence with the appeals_office on the petition he filed with this court and in his sworn testimony at trial office a postal service employee completes a usps form_3849 delivery notice reminder receipt and places the form in the recipient’s post office box the usps form_3849 notifies the recipient that he needs to claim a piece of certified mail if the recipient does not claim the item within days a postal service employee completes another usps form_3849 and places the form in the recipient’s post office box if the recipient fails to claim the item after another days have passed a postal service employee will stamp the envelope returned to sender and return the item to the sender if the intended recipient’s post office box is full a postal service employee will remove all of the recipient’s mail including the usps form_3849 and place a notice in the post office box informing the recipient that he has overflow mail ms sumter-moreau also identified and explained the various postal stamps and marks on the envelopes in the record after examining the photocopied envelopes ms sumter-moreau testified that the envelopes bore a return address for the internal_revenue_service office in philadelphia pennsylvania she testified that the postmark on the envelope bore the date the item came through the usps processing and distribution facility date and that the postmark indicated that the item was sent from philadelphia pennsylvania she identified the certified mail tracking labels on the envelopes and the returned to sender stamp finally ms sumter-moreau identified a stamp on the envelope indicating the first date usps notified the recipient about the certified mail item the date of the second notice and the date usps returned the item to the sender respondent introduced evidence that the notices of deficiency existed and evidence of actual mailing equivalent to a usps form_3877 the record contains no credible_evidence to rebut the presumption of actual mailing arising therefrom petitioner did not testify as to whether he received or recalled receiving the notices of deficiency but merely asserted that respondent failed to introduce proof of proper mailing and receipt petitioner advanced no argument and presented no credible_evidence challenging the presumption of actual mailing and delivery petitioner also did not explain why he failed to pick up the notices of deficiency after appropriate notification of the delivery of the notices was placed in his post office box we find on this record that petitioner failed to accept and or refused delivery of the notices of deficiency for the years at issue and therefore is deemed to have received them accordingly respondent’s appeals_office correctly determined that petitioner was precluded from challenging the underlying tax_liabilities at the sec_6330 hearing see sego v commissioner t c pincite clark v commissioner tcmemo_2008_155 iii demand for face-to-face sec_6330 hearing petitioner also contends that respondent improperly denied him a face-to-face sec_6330 hearing we have held repeatedly that because a sec_6330 hearing is an informal proceeding rather than a formal adjudication a face-to-face hearing is not mandatory see katz v commissioner t c pincite 115_tc_35 bean v commissioner tcmemo_2006_88 accordingly a proper sec_6330 hearing may take the form of a face-to-face meeting a telephone conference or one or more written communications between the taxpayer and the appeals_office katz v commissioner supra pincite sec_301_6330-1 q a-d6 proced admin regs once a taxpayer is given a reasonable opportunity for a hearing and fails to avail himself of that opportunity this court may sustain the commissioner’s determination to proceed with collection on the basis of an appeals officer’s review of the case file see eg bean v commissioner supra ho v commissioner tcmemo_2006_41 leineweber v commissioner tcmemo_2004_17 the applicable regulations provide that the appeals_office will not grant a request for a face-to-face sec_6330 hearing concerning a taxpayer’s underlying liability if the taxpayer wishes only to raise irrelevant or frivolous issues concerning the liability sec_301_6330-1 q a-d8 proced admin regs if the taxpayer requests a face-to-face hearing concerning a collection alternative the appeals_office will not grant the request unless other taxpayers would be eligible for the alternative in similar circumstances id to be eligible for a collection alternative the taxpayer must provide required returns or make required deposits of tax id petitioner requested a face-to-face sec_6330 hearing allegedly to address the underlying liabilities as well as any available collection alternatives the appeals_office properly denied petitioner’s request the appeals_office advised petitioner on several occasions that it would grant his request for a face-to-face hearing if he identified relevant issues he wanted to discuss instead of identifying relevant issues petitioner repeatedly responded with the same vague contentions similar to those we have rejected in the past as frivolous and groundless or offered for purposes of delay see eg reynolds v commissioner tcmemo_2009_181 cyman v commissioner tcmemo_2009_144 furthermore petitioner was not entitled to a face-to-face hearing on the underlying liabilities because he is deemed to have received the relevant notices of deficiency petitioner also asserted that he wanted to discuss collection alternatives however he failed to provide any financial information to the appeals_office including the requested form sec_1040 and forms 433-a which were necessary to evaluate petitioner’s ability to pay the liabilities and he did not propose any collection alternative we conclude on these facts that petitioner was not entitled to a face-to-face hearing on the availability of collection alternatives see eg williams v commissioner tcmemo_2008_173 the appeals_office offered petitioner the right to conduct his sec_6330 hearing by telephone or through written correspondence petitioner refused to participate in the two scheduled telephone conferences petitioner was given an opportunity for a sec_6330 hearing and failed to take advantage of it the appeals_office did not abuse its discretion in denying petitioner a face-to-face hearing under these circumstances iv review of the notice_of_determination because the validity of the underlying liabilities is not properly at issue we review the notice_of_determination for abuse_of_discretion see sego v commissioner supra pincite 114_tc_176 ordinarily we consider only those matters raised during the sec_6330 hearing or considered in the notice_of_determination 118_tc_488 the appeals_office abuses its discretion if it acts arbitrarily capriciously or without sound basis in fact 91_tc_1079 petitioner has not advanced any argument or introduced any evidence that would allow us to conclude that the determination to sustain the levy was arbitrary capricious or without sound basis in fact petitioner did not submit a form 433-a or any other financial information during the sec_6330 hearing nor did he offer a reasonable collection alternative the appeals_office determined that the requirements of applicable law and administrative procedure were met and concluded that the proposed levy appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the levy action accordingly we hold that the appeals_office did not abuse its discretion in upholding the proposed levy action we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
